                                                                                   FILED
                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORN                            JUL O6 2021
                                                                               CLERK. U. S. OISTRICT COURT
UNITED STATES OF AMERICA,                                                        r: N DISTRICT OF CALIFORNIA
                                                       Case No. 12cr2979-'rh~~ -- - -_!;:0~Er~u!.!.!.TY

                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
Valeria Rodriguez-Alvarez,


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment/Information:
      21 :952 and 960 - Importation ofMethamphetamine




Dated:   7/S/2021
